Name: Council Regulation (EEC) No 3930/90 of 20 December 1990 allocating, for 1991, catch quotas between Member States for vessels fishing in Swedish waters
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 90 Official Journal of the European Communities No L 378 / 55 COUNCIL REGULATION (EEC) No 3930/90 of 20 December 1990 allocating, for 1991 , catch quotas between Member States for vessels fishing in Swedish waters THE COUNCIL OF THE EUROPEAN COMMUNITIES, No 170 / 83 , the conditions subject to which these catch quotas may be used by Community fishermen ; Whereas to ensure efficient management of the catch possibilities available, they should be allocated among the Member States as quotas in accordance with Article 4 of Regulation (EEC) No 170 / 83 ; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2241 / 87 of 23 July 1987 establishing certain control measures for fishing activities (3 ), as amended by Regulation (EEC) No 3483 / 88 (4), Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 170/ 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources (*), as amended by the Act of Accession of Spain and Portugal (2), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission, Whereas the Community and Sweden have initialled an Agreement on their mutual fishing rights for 1991 , which provides , inter alia , for the allocation of certain catch quotas to Community vessels in the Swedish fishing zone; Whereas the Agreement comprises an exchange, for 1991 , of certain supplementary catch quotas , as a consequence of the German unification, the Community being the legal successor to the German Democratic Republic with respect to the Agreement between the Government of the German Democratic Republic and the Government of Sweden on Fisheries ; Whereas it is for the Community to lay down, in accordance with Article 3 of Regulation (EEC) HAS ADOPTED THIS REGULATION : Article 1 From 1 January to 31 December 1991 , vessels flying the flag of a Member State shall be authorized to make catches within the quota limits set out in the Annex in waters falling within the fisheries jurisdiction of Sweden. Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . ^ Done at Brussels , 20 December 1990 . For the Council The President P. BUKMAN ( 1 ) OJ No L 24, 27 . 1 . 1983 , p. 1 . (2) OJ No L 302 , 15 . 11 . 1985 , p. 1 . (3 ) OJ No L 207 , 29 . 7 . 1987 , p. 1 . (4 ) OJ No L 306 , 11 . 11 . 1988 , p. 2 . No L 378 /56 Official Journal of the European Communities 31 . 12 . 90 ANNEX Allocation of Community catch quotas in Swedish waters for 1991 (tonnes) Species ICES division Community catch quotas Quotas allocated to Member States / Cod III d 6 500 ( i)(2) Denmark Germany 4 750 (4) 1 750 (5 ) Herring III d 3 260 Denmark Germany 830 2 430 ( «) Salmon III d 180 (3 ) Denmark Germany 160 ( «) 20(7 ) (!) An additional 60 tonnes (Denmark: 45 tonnes; Germany: 15 tonnes) may be taken either as flatfish by-catch in the cod fishery or as cod . (2) Of which 4 500 tonnes in the area defined by : ( 3 ) Of which 140 tonnes in the area defined by : (4) Of which 3 290 tonnes in the area defined by : ( s ) Of which 1 210 tonnes in the area defined by: ( 6) Of which 125 tonnes in the area defined by : (7) Of which 15 tonnes in the area defined by :  straight lines connecting the following coordinates: 58 ° 46,8367* 58 ° 47.680Ã  58 ° 42,000Ã  58 ° 17,0007* 58 ° 01,3057* 20 ° 28,672'E 20 ° 25,264^ 20 ° l6t9S5TL 19 ° 55,263'E 19 ° 44,307'E From the last-mentioned coordinate the delimination line follows the borderline of Swedish territorial waters to the following coordinate: 57 ° 14,2107* 19 ° 10,852^  straight lines starting from the last-mentioned coordinate through the following coordinates: 56 ° 50,0007* 19 ° 01,055^ 56 ° 30,0001* 18 ° 52,269'E 56 ° 03,8961* 18 ° 45,403T 55 ° 58,8637* 18 ° 53,97772 55 ° 53,7887* 18 ° 55,23271 55 ° 53,4827* 18 ° 56,77771 55 ° 57,3007* 19 ° 04,0491; 55 ° 58,863'N 19 ° 04,876^ 56 ° 02.433TST 19 ° 05,669-E 56 ° 15,0007* 19 ° 13,565-E 56 ° 27,0007* 19 ° 21 ,07CE 56 ° 35,0007* 19 ° 25,070'E 56 ° 45,0007* 19 ° 31,720'E 56 ° 58,0007* 19 ° 40,270^ 56 ° 14,1927* 19 ° 53,56571 57 ° 26,7177* 20 ° 02,160'E 57 ° 33,8007* 20 ° 03,965'E 57 ° 44,0007* 20 ° 14,139'E 57 ° 54,6917* 20 ° 24,920'E 58 ° 12,0007* 20 ° 22,50271 58 ° 29,0007* 20 ° 26,590"E 58 ° 46,8367* 20 ° 28,672'E ( ®) Of which 1 800 tonnes as a supplementary catch quota for 1991 , granted to the Community under the Agreement between the Government of the German Democratic Republic and the Government of Sweden on Fisheries.